Exhibit 10.2

 

AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of                    ,         is made
by and between Veeco Instruments Inc., a Delaware corporation (the
“Corporation”)
and                                                                                           
(“Indemnitee”).

 

The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact 
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;

 

The Corporation’s Certificate of Incorporation requires the Corporation to
indemnify its directors and officers to the fullest extent permitted by the
Delaware General Corporation Law (the “DGCL”);

 

Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

 

Section 145 empowers the Corporation to pay expenses (including attorneys’ fees)
incurred by its officers, directors, employees and agents by agreement or by
persons who serve, at the request of the Corporation, as the directors,
officers, employees or agents of other corporations or enterprises in defending
proceeding in advance of the proceeding’s final disposition;

 

Section 102(b)(7) of the DGCL allows a corporation to include in its certificate
of incorporation a provision limiting or eliminating the personal liability of a
director for monetary damages in respect of claims by shareholders and
corporations for breach of certain fiduciary duties, and the Corporation has so
provided in its Certificate of Incorporation that each Director shall be
exculpated from such liability to the maximum extent permitted by law;

 

The Board of Directors has determined that contractual indemnification and
advancement as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders; and

 

The Corporation desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation, which may impair the free exercise of Indemnitee’s best business
judgment on behalf of the Corporation.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Generally.

 

To the fullest extent permitted by the laws of the State of Delaware:

 

--------------------------------------------------------------------------------


 

(a)                                 The Corporation shall indemnify Indemnitee
if Indemnitee was or is a party to, or is involved (as a party, witness or
otherwise) in, any proceeding by reason of (or arising in part out of) the fact
that Indemnitee is or was or has agreed to serve at the request of the
Corporation as a director, officer, employee or agent of the Corporation, or is
or was serving or has agreed to serve at the request of the Corporation as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, partner or manager or similar capacity) of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in such capacity. 
For the avoidance of doubt, the foregoing indemnification obligation includes,
without limitation, claims for monetary damages against Indemnitee in respect of
an alleged breach of fiduciary duties, to the fullest extent permitted under
Section 102(b)(7) of the DGCL as in existence on the date hereof.

 

(b)                                 The indemnification provided by this
Section 1 shall be from and against expenses (including attorneys’ fees),
liabilities, losses, judgments, fines, penalties and amounts paid in settlement,
and any interest, assessments or other charges imposed thereon, and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement (collectively, “losses”)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such proceeding and any appeal therefrom to the fullest extent
permitted by Delaware law.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 1, in the case of any proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or is or was serving or has agreed to serve at the request of the Corporation as
a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Corporation
unless, and only to the extent that, the Delaware Court of Chancery or the court
in which such proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnity for such
amounts that the Delaware Court of Chancery or such other court shall deem
proper.

 

(d)                                 The termination of any proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful.

 

(e)                                  To the extent that Indemnitee is, by reason
of Indemnitee’s current or former corporate status with respect to the
Corporation or any corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise that Indemnitee is or was serving or has agreed
to serve at the request of the Corporation, a witness or otherwise participates
in any proceeding at a time when Indemnitee is not a party in the proceeding,
the Corporation shall indemnify Indemnitee against all expenses (including
attorneys’ fees) actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

2

--------------------------------------------------------------------------------


 

2. Successful Defense; Partial Indemnification.

 

(a)                                 To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 1 hereof or in defense of any claim, issue or matter
therein, Indemnitee shall be indemnified against expenses (including attorneys’
fees) actually and reasonably incurred in connection therewith.  For purposes of
this Agreement and without limiting the foregoing, if any proceeding is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to Indemnitee, (ii) an adjudication
that Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by Indemnitee, (iv) an adjudication that Indemnitee did not act in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and (v) with respect to any
criminal proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.

 

(b)                                 If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the expenses (including attorneys’ fees) or losses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any proceeding or investigation, or in defense of any claim, issue or matter
therein, and any appeal therefrom but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses (including attorneys’ fees) or losses to which Indemnitee is
entitled.

 

3. Advance Payment of Expenses; Notification and Defense of Claim.

 

(a)                                 To the fullest extent permitted by the laws
of the State of Delaware, the Corporation shall pay, in advance of the final
disposition of any proceeding, expenses (including attorneys’ fees) incurred by
Indemnitee (i) in defending a threatened or pending proceeding or (ii) in acting
as a witness or otherwise participating in any proceeding at a time when
Indemnitee is not a party in the proceeding, by reason of Indemnitee’s current
or former corporate status with respect to the Corporation or any corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving or has agreed to serve at the request of the
Corporation.

 

(b)                                 The Corporation shall advance payment for
such expenses within thirty (30) days after receipt by the Corporation of (i) a
statement or statements from Indemnitee requesting such advance or advances from
time to time, and (ii) an undertaking by or on behalf of Indemnitee to repay
such amount or amounts advanced only if, and to the extent that, it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Corporation as authorized by this Agreement or otherwise; provided that the
Corporation shall make advances only to the extent permitted by law.  Advances
shall be unsecured and interest-free.

 

(c)                                  Promptly after receipt by Indemnitee of
notice of the commencement of any proceeding, Indemnitee shall, if a claim
thereof is to be made against the Corporation hereunder, notify the Corporation
of the commencement thereof.  The failure to promptly notify the Corporation of
the commencement of the proceeding, or Indemnitee’s request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is prejudiced in its
defense of such proceeding as a result of such failure.

 

(d)                                 In the event the Corporation shall be
obligated to advance the expenses of Indemnitee with respect to a proceeding, as
provided in this Agreement, the Corporation, if appropriate, shall be entitled
to assume the defense of such proceeding, with counsel reasonably acceptable to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so.  After delivery of such notice,

 

3

--------------------------------------------------------------------------------


 

approval of such counsel by Indemnitee and the retention of such counsel by the
Corporation, the Corporation will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that (1) Indemnitee shall have the
right to employ Indemnitee’s own counsel in such proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such proceeding, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Corporation,
except as otherwise expressly provided by this Agreement.  The Corporation shall
not be entitled, without the consent of Indemnitee, to assume the defense of any
claim brought by or in the right of the Corporation or as to which counsel for
the Corporation or Indemnitee shall have reasonably made the conclusion provided
for in clause (ii) above.

 

4. Procedure for Indemnification

 

(a)                                 To obtain indemnification, Indemnitee shall
promptly submit to the Corporation a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification. The Corporation shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.

 

(b)                                 The Corporation’s determination whether to
grant Indemnitee’s indemnification request shall be made promptly, and in any
event within sixty (60) days following receipt of a request for indemnification
pursuant to Section 4(a).

 

(c)                                  Notwithstanding the foregoing, (i) the
obligations of the Corporation under Sections 1 and 2 shall be subject to the
condition that the Reviewing Party (as defined below) shall not have determined
(in a written opinion, in any case in which the independent legal counsel serves
as the Reviewing Party) that applicable law prohibits the Corporation from
indemnifying the Indemnitee, and (ii) the obligation of the Corporation to
advance the expenses of Indemnitee pursuant to Section 3 shall be subject to the
condition that, if, when and to the extent that the Reviewing Party determines
that applicable law prohibits the Corporation from indemnifying the Indemnitee,
the Corporation shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Corporation) for all such amounts advanced; provided,
however, that if Indemnitee has commenced legal proceedings in a court of
competent jurisdiction pursuant to Section 5 to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that applicable law prohibits indemnification shall not be
binding and Indemnitee shall not be required to reimburse the Corporation for
any advance of expenses until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or have lapsed).  Indemnitee’s obligation to reimburse the Corporation for
advances of expenses pursuant to this Section 4(c) shall be unsecured and no
interest shall be charged thereon.  The Reviewing Party shall be selected by the
Board, unless there has been a Change in Control, other than a Change in Control
that has been approved by a majority of the Board who were directors immediately
prior to such Change in Control, in which case the Reviewing Party shall be
independent legal counsel.  “Reviewing Party” means any appropriate person or
body consisting of either (x) a member or members of the Board who are not a
party to the particular proceeding with respect to which Indemnitee is seeking
indemnification or (y) independent legal counsel.

 

4

--------------------------------------------------------------------------------


 

(d)                                 In connection with any determination by the
Reviewing Party or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Corporation to
establish that Indemnitee is not so entitled.

 

5. Enforcement of Indemnification Rights.  If the Reviewing Party determines
that Indemnitee would not be permitted to be indemnified in whole or in part
under applicable law, or if Indemnitee has not otherwise been paid in full
pursuant to Section 2 within thirty (30) days, or pursuant to Section 3 within
sixty (60) days, after a written demand has been received by the
Corporation, Indemnitee shall have the right to commence litigation in any court
in the State of Delaware having subject matter jurisdiction thereof and in which
venue is proper to recover the unpaid amount of the demand (an “Enforcement
Proceeding”) and, if successful in whole or in part, Indemnitee shall be
entitled to be paid any and all expenses in connection with such Enforcement
Proceeding.  The Corporation hereby consents to service of process for such
Enforcement Proceeding and to appear in any such Enforcement Proceeding.  Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Corporation and Indemnitee.

 

6. Insurance and Subrogation.

 

(a)                                 The Corporation may purchase and maintain
insurance on behalf of any Indemnitee who is or was or has agreed to serve at
the request of the Corporation as a director or officer of the Corporation, or
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise against any liability asserted
against, and incurred by, Indemnitee or on Indemnitee’s behalf in any such
capacity, or arising out of Indemnitee’s status as such, whether or not the
Corporation would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement. If the Corporation has such insurance in
effect at the time the Corporation receives from Indemnitee any notice of the
commencement of a proceeding, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the policy.  The Corporation shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 

(b)                                 In the event of any payment by the
Corporation under this Agreement, the Corporation shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee with
respect to any insurance policy, and Indemnitee shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Corporation to bring
suit to enforce such rights in accordance with the terms of such insurance
policy. The Corporation shall pay or reimburse all expenses actually and
reasonably incurred by Indemnitee in connection with such subrogation.

 

(c)                                  The Corporation shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) if and to the extent that Indemnitee
has otherwise actually received such payment under this Agreement or any
insurance policy, contract, agreement or otherwise.

 

7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

 

(a)                                 The term “proceeding” shall be broadly
construed and shall include, without limitation, the preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, alternative dispute
resolution

 

5

--------------------------------------------------------------------------------


 

mechanism, investigation or proceeding, hearing, appeal, or any other
proceeding, whether civil, criminal, administrative or investigative and/or any
inquiry or investigation, whether conducted by the Corporation or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action.

 

(b)                                 The term “by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or is or was serving or has agreed to serve at the request of the Corporation as
a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise” shall be
broadly construed and shall include, without limitation, any actual or alleged
act or omission to act.

 

(c)                                  The term “expenses” shall be broadly and
reasonably construed and shall include, without limitation, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, appeal bonds, other out-of-pocket
costs and reasonable compensation for time spent by Indemnitee for which
Indemnitee is not otherwise compensated by the Corporation or any third party,
provided that the rate of compensation and estimated time involved is approved
by the Board of Directors, which approval shall not be unreasonably withheld),
actually and reasonably incurred by Indemnitee in connection with either the
investigation, defense or appeal of, or being a witness or otherwise
participating in, a proceeding or establishing or enforcing a right to
indemnification or advancement of expenses under this Agreement, Section 145 of
the DGCL or otherwise (or preparing for any of the foregoing).

 

(d)                                 The term “Corporation” shall include,
without limitation and in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that any person who is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or she
would have with respect to such constituent corporation if its separate
existence had continued.

 

(e)                                  The term “serving at the request of the
Corporation” shall include, without limitation, any service as a director,
officer, employee or agent of the Corporation which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries.

 

(f)                                   The term “independent legal counsel” shall
mean an attorney or firm of attorneys who shall not have otherwise performed
services for the Corporation or Indemnitee within the last five years (other
than with respect to matters concerning the rights of Indemnitee under this
Agreement or of other indemnitees under similar indemnity agreements).  Such
independent legal counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

(g)                                  A “Change in Control” shall be deemed to
have occurred if:

 

(i)                                     any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder (the “Exchange Act”)), other than (a) a
trustee or other fiduciary holding securities under an employee benefit plan of
the

 

6

--------------------------------------------------------------------------------


 

Corporation; (b) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation; or (c) any current beneficial stockholder
or group, as defined by Rule 13d-5 of the Exchange Act, including the heirs,
assigns and successors thereof, of beneficial ownership, within the meaning of
Rule 13d-3 of the Exchange Act, of securities possessing more than 50% of the
total combined voting power of the Corporation’s outstanding securities;
hereafter becomes the “beneficial owner,” as defined in Rule 13d-3 of the
Exchange Act, directly or indirectly, of securities of the Corporation
representing 20% or more of the total combined voting power represented by the
Corporation’s then outstanding Voting Securities (as defined below);

 

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

 

(iii)                               the stockholders of the Corporation approve
a merger or consolidation of the Corporation with any other corporation, other
than a merger or consolidation that would result in the Voting Securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation, in one transaction or
a series of transactions, of all or substantially all of the Corporation’s
assets.

 

(h)                                 The term “Voting Securities” shall mean any
securities of the Corporation that vote generally in the election of directors.

 

8. Limitation on Indemnification and Advancement.  Notwithstanding any other
provision herein to the contrary, the Corporation shall not be obligated
pursuant to this Agreement:

 

(a)                                 Claims Initiated by Indemnitee. To indemnify
or advance expenses to Indemnitee with respect to a proceeding (or part thereof)
initiated by Indemnitee, except with respect to a proceeding brought to
establish or enforce a right to indemnification (which shall be governed by the
provisions of Section 8(b) of this Agreement), or unless such proceeding (or
part thereof) was authorized or consented to by the Board of Directors of the
Corporation.

 

(b)                                 Action for Indemnification. To indemnify or
advance expenses to Indemnitee for any expenses incurred by Indemnitee with
respect to any proceeding instituted by Indemnitee to enforce or interpret this
Agreement, unless Indemnitee is successful in establishing Indemnitee’s right to
indemnification in such proceeding, in whole or in part, or unless and to the
extent that the court in such proceeding shall determine that, despite
Indemnitee’s failure to establish his or her right to
indemnification, Indemnitee is entitled to indemnity for such expenses;
provided, however, that nothing in this Section 8(b) is intended to limit the
Corporation’s obligation with respect to the advancement of expenses to
Indemnitee in connection with any such proceeding instituted by Indemnitee to
enforce or interpret this Agreement, as provided in Section 3 hereof.

 

(c)                                  Section 16 Violations. To indemnify
Indemnitee on account of any proceeding with respect to which final judgment is
rendered against Indemnitee for payment or an accounting of profits

 

7

--------------------------------------------------------------------------------


 

arising from the purchase or sale by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act or any similar successor statute.

 

(d)                                 Non-compete and Non-disclosure.  To
indemnify or advance expenses to Indemnitee in connection with proceedings or
claims involving the enforcement of non-compete and/or non-disclosure agreements
or the non-compete and/or non-disclosure provisions of employment, consulting or
similar agreements the Indemnitee may be a party to with the Corporation or any
subsidiary of the Corporation.

 

9.  Certain Settlement Provisions.  The Corporation shall have no obligation to
indemnify Indemnitee under this Agreement for amounts paid in settlement of any
proceeding without the Corporation’s prior written consent, which shall not be
unreasonably withheld.  The Corporation shall not settle any proceeding in any
manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent, which shall not be unreasonably withheld.

 

10. Savings Clause.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision. 
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws.  In the event any provision hereof conflicts with any
applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.

 

11. Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Corporation shall, to the fullest
extent permitted by law, contribute to the payment of Indemnitee’s expenses
(including attorneys’ fees) and losses with respect to any proceeding in
proportion to the relative benefits received by the Corporation, on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Corporation, on the one hand,
and Indemnitee, on the other hand, in connection with the events that resulted
in such expenses or losses, as well as any other equitable considerations which
the law may require to be considered.  The relative fault of the Corporation, on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which the Corporation’s and
Indemnitee’s respective actions were motivated by intent to gain personal profit
or advantage, the degree to which their liability is primary or secondary, and
the degree to which their conduct is active or passive.  Notwithstanding the
foregoing, such contribution shall not be required where such holding by the
court is due to (i) the failure of Indemnitee to meet the standard of conduct
set forth in Section 1 hereof, or (ii) any limitation on indemnification set
forth in Section 6(c), 8 or 9 hereof.

 

12. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand, on the date of such receipt, (ii) if delivered by overnight courier, one
business day after being sent, (iii) in the case of telecopy notice, when
acknowledged as received, or (iv) if mailed by domestic certified or registered
mail with postage prepaid, on the third business day after the date postmarked. 
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice.

 

13. Subsequent Change in Law. If there is a change in Delaware law (whether by
amendment to the DGCL or by judicial decision) after adoption of this Agreement
to expand further the

 

8

--------------------------------------------------------------------------------


 

indemnification or advancement of expenses permitted to directors or
officers, Indemnitee shall be entitled to such expanded indemnification and
advancement, and this Agreement shall be deemed to be amended (without further
action) to such extent.

 

14. Nonexclusivity.  The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Corporation’s
Certificate of Incorporation or By-Laws, in any court in which a proceeding is
brought, the vote of the Corporation’s stockholders or disinterested directors
(or a committee thereof), other agreements or otherwise, and Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.  However, no amendment or alteration of the
Corporation’s Certificate of Incorporation or By-Laws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement

 

15. Enforcement.  The Corporation shall be precluded from asserting in any
judicial proceeding that the procedures and presumptions of this Agreement are
not valid, binding and enforceable. The Corporation agrees that its execution of
this Agreement shall constitute a stipulation by which it shall be irrevocably
bound in any court of competent jurisdiction in which a proceeding by Indemnitee
for enforcement of his or her rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.

 

16. Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

 

17. Entire Agreement.  This Agreement and the documents expressly referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are expressly superseded by this Agreement.

 

18. Modification and Waiver.  Except as provided in Section 13, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

19. Successor and Assigns.  All of the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of and shall be enforceable by
the parties hereto and their respective successors, assigns, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Corporation,
spouses, heirs and personal and legal representatives.  The Corporation shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a director or officer of the Corporation or of any other enterprise at the
Corporation’s request.

 

9

--------------------------------------------------------------------------------


 

20. Service of Process and Venue.  For purposes of any claims or proceedings to
enforce this agreement, the Corporation and Indemnitee consent to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the state of Delaware, and waive and agree not to raise any defense that any
such court is an inconvenient forum or any similar claim.

 

21. Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

 

22. Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to employment or continued employment.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument, notwithstanding that both parties
are not signatories to the original or same counterpart.

 

24.  Headings. The section and subsection headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

VEECO INSTRUMENTS INC.

 

INDEMNITEE:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

Address:

Terminal Drive

 

Address:

 

 

Plainview, NY 11803

 

 

 

 

U.S.A.

 

 

 

Telecopy:

516-677-0380

 

Telecopy:

 

 

10

--------------------------------------------------------------------------------